EXHIBIT 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent in this Registration Statement of Diversified Resources, Inc. on FormS-1 of references to our firm, in the context in which they appear, and to our reserve estimates as of October 31, 2013 and to Exhibit99.1, incorporated by reference in the Registration Statement, relating to the Company's proven oil and gas reserves in the Garcia Field. GUSTAVSON ASSOCIATES By: /s/ Letha C. Lencioni Letha C. Lencioni, Vice-President September 23, 2014 Boulder, Colorado CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent in this Registration Statement of Diversified Resources, Inc. on FormS-1 of references to our firm, in the context in which they appear, and to our reserve estimates as of October 31, 2013 and to Exhibit99.2, incorporated by reference in the Registration Statement, relating to the Company's proven oil and gas reserves in the Denver-Julesburg Basin. MCCARTNEY ENGINEERING LLC By: /s/ Jack A. McCartney Jack A. McCartney, President September 23, 2014 Wheat Ridge, Colorado
